Citation Nr: 1540791	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-22 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.

2.  Entitlement to service connection for COPD, to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1963 to September 1965

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In August 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The issue of service connection for COPD, to include as due to exposure to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the claim for service connection for COPD as a result of asbestos exposure.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.  

2.  Evidence received since the September 2001 rating decision relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service connection for COPD as a result of asbestos exposure is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2001).  

2.  Evidence received since the September 2001 decision is new and material and the claim for service connection for COPD, to include as due to exposure to asbestos, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for COPD due to exposure to asbestos.  By way of history, the claim for COPD was previously considered and denied by the RO in rating decisions dated July 2000 and September 2001.  The claim was reconsidered in September 2001 to comply with the Veterans Claims Assistance Act of 2000 (VCAA) which required a review and new decision on claims that were previously denied as not well grounded.  The July 2000 and September 2001 rating decisions stated that the claim was denied because there was no evidence showing that the Veteran was exposed to asbestos in service and no evidence showing that the current COPD was incurred in or caused by service.  The September 2001 rating decision notes that the probability of exposure to asbestos is minimal and that a positive statement that the Veteran was or was not exposed cannot be made.  VA letter, dated October 1, 2001, notified the Veteran of the September 2001 rating decision and his appellate rights but the Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

At the time of the September 2001 rating decision, the evidence of record consisted of service treatment records, VA treatment records, a Navy personnel report, and private medical letters.  The evidence since the September 2001 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, during the August 2015 Board hearing the Veteran testified that he was told by an examiner that he has asbestosis and an asbestos related disability.  Further, the Veteran stated that the only time he has been exposed to asbestos was during service.  This evidence is new and material as it was not of record at the time of the RO decision and it addresses a reason for the previous denial; that is evidence that shows that the Veteran's COPD may have been caused by exposure to asbestos during service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material evidence having been received the claim of entitlement to service connection for COPD, to include as due to asbestos is reopened, to this extent only the appeal is granted.  


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claim.

The Veteran contends that his COPD is a result of exposure to asbestos during service.  The record shows a diagnosis of COPD and possible exposure to asbestos.  There has been no VA examination to determine the etiology of the Veteran's COPD.  Thus, the Board finds that an examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In addition, during the hearing, the Veteran mentioned receiving treatment at multiple VA medical centers as well as treatment outside of the VA.  Thus, any outstanding treatment records regarding the Veteran's COPD should be included in the record.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his COPD and associate them with the claims file.  

Also, take appropriate action in order to obtain copies of any outstanding records of VA medical treatment and associate them with the claims file.  Please note that the Veteran stated that he received treatment from VA Medical Centers in Prescott, Arizona; Phoenix, Arizona; Battle Creek, Michigan; and Ann Arbor, Michigan.  Please also note that these records may date back to 1993, specifically records from Prescott, Arizona.  

The Veteran should be notified that he may submit evidence to support his claim.

2.  Provide the Veteran a VA examination to ascertain the nature and etiology of any current respiratory disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on a review of the entire record and history provided by the Veteran, the examiner is asked to list all current respiratory disabilities, and for each diagnosis provide an opinion and rationale regarding whether the disability at least as likely as not (a 50 percent probability or greater) had its clinical onset during service or is otherwise related to an event or incident in service, to include exposure to asbestos.  The examiner is asked to specifically comment on whether the Veteran has asbestosis.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If any benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


